Title: To George Washington from Andrew Pickens and Henry Osborne, 30 June 1789
From: Pickens, Andrew,Osborne, Henry
To: Washington, George

 
Georgia, Rock landing on the Oconee river 
Sir,June 30th 1789.   
Agreeably to the appointment of the Executive of North Carolina under the Act of Congress of the 27th of October 1787 we attended at the Upper Warford on French Broad river from the 25th of last month, to the 7th instant, in order to meet in Treaty the Chiefs and Head men of the Cherokee Indians, but as they did not attend on or before that day, we found it necessary to repair to this place as the Executive of the State of Georgia had appointed the 20th of this month for treating with the Creek Indians. A Treaty with the Creeks appearing to us to be of the greatest importance: we sent to the Cherokees a Talk No. 1–A.
On our way to this place we met several of the Cherokee Head men at Seneca who gave us the fullest assurances that no hostilities or depredations should be committed by any of their people, against the Citizens of the United States, until a treaty should be held; and we have every reason to confide in their promises.
Some late depredations which were committed by the Creeks on the frontiers of this State, so alarmed their Chiefs, that they returned home after having been a few days on their journey to this place. The talks No. 1 and 2, Mr McGillivray’s letter No. 3, Mr George Galphin’s letter No. 4, Mr John Galphin’s letter No. 5–6 and 7, and Mr McGillivray’s letter No. 8 will explain to your Excellency their reasons.
We have now with us Mr John Galphin, a Chief Speaker of the lower Creeks, the White bird King or the Great King, with sixteen other Indians: they will return to the Nation tomorrow with our general Talk No. 9 and our letter to Mr McGillivray No. 10.
The great scarcity of corn for upwards of eighty miles around us was our principal reason for postponing the Creek Treaty so long: by the middle of Sepr we shall be aided with the new crop.
We are happy to inform your Excellency from good authority that the Creeks are very generally disposed for peace. We are well assured that all the Head men of that nation with upwards of two thousand Indians will attend the Treaty in September,

and we have the fairest prospects of establishing a permanent peace with the Creeks on such terms as will be pleasing to the Indians, satisfactory to the State of Georgia, and honorable to the Union.
In justice to the State of Georgia, we cannot conclude this letter without expressing our entire satisfaction in the conduct of her Government, they have cheerfully advanced several thousand dollars to enable us to meet so large a body of Indians in a manner suitable to the importance of the occasion. We have the honor to be Your Excellency’s most obedient and very Humble Servants.

Andrew Pickens.
H. Osborne.

